******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      MIRANDA VARLEY v. FIRST
        STUDENT, INC., ET AL.
             (AC 36826)
          Gruendel, Alvord and Flynn, Js.
Argued February 19—officially released July 14, 2015
   (Appeal from Superior Court, judicial district of
             Middlesex, Aurigemma, J.)
  Theodore W. Heiser, for the appellant (plaintiff).
  Peter J. Murphy, for the appellee (defendant Regional
School District 4).
                         Opinion

   GRUENDEL, J. The plaintiff, Miranda Varley, appeals
from the summary judgment rendered by the trial court
in favor of the defendant, Regional School District 4.1
The plaintiff claims that the court improperly deter-
mined that no genuine issue of material fact existed as
to whether (1) the defendant was her employer for
purposes of analyzing her wrongful discipline and dis-
charge claim under General Statutes § 31-51q, and (2)
the defendant tortiously interfered with her contractual
employment relationship. We affirm the judgment of
the trial court.
   Mindful of the procedural posture of the case, we set
forth the following facts as gleaned from the pleadings,
affidavits and other proof submitted, viewed in a light
most favorable to the plaintiff. See Martinelli v. Fusi,
290 Conn. 347, 350, 963 A.2d 640 (2009). The defendant
is a regional school district organized under General
Statutes § 10-39 et seq. It encompasses the towns of
Chester, Deep River and Essex. Those towns retain
individual boards of education that oversee their
respective pre-kindergarten through sixth grade educa-
tional programs. The Region 4 Board of Education over-
sees educational programs for grades seven through
twelve. The defendant’s supervision district committee
(committee) is comprised of members from those four
boards of education. The committee oversees the
shared services of those entities, including school
bus services.
   In June, 2006, the committee entered into a contract
with First Student Transportation, Inc. (First Student),
to secure transportation services for the defendant
(contract). That contract details certain responsibilities
of ‘‘bus drivers employed by’’ First Student. In addition,
the contract provides that First Student will ‘‘discon-
tinue the utilization under this contract of operators
considered unsatisfactory by the Superintendent of
Schools upon written notice thereof.’’ In March, 2010,
an amendment was executed that extended the contract
through the 2014–2015 school year and increased com-
pensation rates. That amendment further specified that
‘‘[e]xcept as expressly modified, amended or supple-
mented herein, the [c]ontract is hereby reaffirmed and
ratified by the parties in its entirety.’’
  First Student hired the plaintiff as a school bus driver
in 2008. During the 2009–2010 school year, she was
assigned to certain routes in Clinton, and occasionally
provided ‘‘fill in’’ coverage for routes with the defen-
dant. At the start of the 2010–2011 school year, First
Student assigned the plaintiff to route four with the
defendant, which consisted of a kindergarten run in
Essex and an elementary school run in Chester. The
plaintiff encountered ‘‘a lot of problems’’ on that ele-
mentary school run. As she explained in her deposition
testimony: ‘‘I got this run from a prior bus driver who
had no control over the kids, so they were free to think
it was okay to walk up and down the aisles, scream
out the window, throw things out the window.’’ In an
effort to ameliorate that behavior, the plaintiff estab-
lished assigned seats for each student, which led to
complaints from a parent whose special education child
was forced to sit by himself.
  On one afternoon, the plaintiff encountered unruly
behavior by students while driving them home from
Chester Elementary School. After checking with Frank
Kulick, her supervisor at First Student, she turned the
bus around and returned to the school. Once at the
school, the plaintiff was met by Principal Mike Barile,
who was ‘‘infuriated’’ with her for doing so because a
child with a known medical issue needed to get home
immediately. The plaintiff testified that Barile thought
her conduct in bringing the bus back to the school was
a danger to the student. On another occasion, Barile
confronted the plaintiff on the school sidewalk after
receiving a complaint from someone who had walked
by her bus and overheard her screaming at the chil-
dren inside.
   In light of the foregoing, the defendant’s representa-
tives met with Kulick. In a letter dated November 10,
2010, Kulick informed the plaintiff that she ‘‘needed to
be removed from your route [in Chester] and receive
additional training regarding certain aspects of your job
as a school bus driver.’’2 Kulick reassigned the plaintiff
to a route in Clinton and assured her that ‘‘you are
not losing your employment with First Student or any
standard hours.’’ He further asked the plaintiff to
‘‘[p]lease keep this district matter confidential.’’
   Days later, the plaintiff went to the office of Ruth I.
Levy, the defendant’s superintendent of schools. The
plaintiff inquired as to why she had been removed from
her route in Chester. That confrontation upset Kulick,
who prepared another letter that concerned her encoun-
ter with Levy, which the plaintiff acknowledged in writ-
ing on November 19, 2010. Kulick’s letter stated in
relevant part: ‘‘I . . . counseled you directly and told
you not to go to [Levy] over this matter. At that time
you agreed and assured me that you would not. On
November 16 you went to [Levy’s] [o]ffice unannounced
in direct conflict with what I had directed you on
[November] 10. . . . In [my prior letter] I requested
that you keep this matter confidential due to its sensitiv-
ity. You have not and I have had many employees
approach me regarding this matter and your discussions
of it. This letter is a written warning that you are not
to go to [Levy] over a work related matter. Further
instances of this type of behavior will result in further
progressive discipline up to and including termination.
. . . I strongly encourage you to conduct yourself pro-
fessionally over this matter and not have unsolicited
meetings with our customers.’’
  The following school year, First Student assigned the
plaintiff to route fourteen with the defendant, which
involved the Essex Elementary School. Soon after the
school year commenced, the plaintiff experienced prob-
lems with one child in particular, identified as John
Doe in her complaint, who engaged in bullying behavior
through name-calling and physical contact with other
children on the bus.3 When the plaintiff issued a verbal
warning to John Doe, the child responded by swearing
at her, and telling her to shut up and mind her own
business. In response, the plaintiff, in accordance with
the defendant’s policies, thereafter filed written inci-
dent reports with First Student on approximately six
to twelve occasions. Copies of those reports were fur-
nished to the defendant, as well as the child’s guardian,
who voiced objection thereto.4
   Joanne Beekley, the principal of Essex Elementary
School, did not consider the reports of John Doe’s
behavior to constitute reports of bullying ‘‘[d]ue to the
child’s disability.’’ In light of that undisclosed disability,
the defendant’s representatives decided to have the
child’s planning and placement team (team) handle
those reports. Despite the defendant’s policy requiring
bus drivers to submit written reports when a student
strikes another student, the team nonetheless decided
that it would be preferable to have any future reports
of physical contact involving John Doe made verbally.
The purpose of that directive was to avoid ‘‘escalating
the relationship between the child’s guardian, the
school, and the [plaintiff],’’ which impaired the team’s
ability to ‘‘work with the family to deescalate the behav-
iors . . . .’’5 Levy testified at her deposition that ‘‘when
there is a special education child who has a specific
[individualized educational program], that [program]
would be superseding’’ to any district policy regarding
written incident reports on its buses.
   Accordingly, Assistant Principal Deborah O’Donnell
thereafter advised the plaintiff to stop preparing written
reports on John Doe’s behavior. Instead, O’Donnell
requested that the plaintiff verbally notify her when he
exhibited such behavior. When the plaintiff informed
her supervisor of that request, Kulick responded,
‘‘[a]bsolutely not, that’s not protocol and you know
that.’’ As a result, when John Doe later exhibited such
behavior on her bus, the plaintiff again prepared a writ-
ten report.
  Two days later, Kulick received a copy of a memoran-
dum from Beekley to Levy dated November 16, 2011,
regarding Beekley’s concerns about the plaintiff’s ‘‘judg-
ment and appropriateness with students.’’ That memo-
randum identified four areas of concern. With respect
to her handling of John Doe, Beekley wrote that the
plaintiff’s ‘‘reliability in reporting events that happen
on the bus is questionable, as one child in particular
seemed to be the target of her bus referrals. When
investigating we found that other children admitted
their involvement yet they never were reported to
administration.’’ Beekley also noted that ‘‘several stu-
dents . . . needed to meet with the school counselor
and administration because they were distraught and
felt they needed to help’’ the plaintiff ‘‘in response to
comments made by [the plaintiff] regarding her employ-
ment.’’6 The memorandum further stated that because
the plaintiff had provided candy to students on Hallow-
een, Beekley was ‘‘concerned as there might be students
with allergies, it violates our Wellness Policy, and could
be a choking hazard.’’7 The memorandum also noted
that the plaintiff had asked ‘‘at least two students what
she could purchase for their mother as a Christmas
gift,’’ which led Beekley to ‘‘question the reason’’ she
would do so.8 Beekley then stated that those concerns
had been communicated to Kulick, who assured her
that the plaintiff ‘‘will be reassigned as soon as possible
to another school district.’’ In concluding, Beekley
stated that ‘‘I am not sure that we want [the plaintiff]
to drive any bus for [our] schools now or in the future.’’
   After receiving that memorandum, Levy spoke with
Kulick and, pursuant to her authority under the terms
of the contract, requested that the plaintiff be removed
from her Essex Elementary School run.9 In her deposi-
tion testimony, Levy stated that her request was moti-
vated by concerns about the plaintiff’s judgment and
communication, as outlined in Beekley’s memorandum.
In particular, Levy’s decision was informed by ‘‘the con-
cerns that were brought up regarding a special educa-
tion student in Chester and then a special education
student in Essex in regard to overall behavior manage-
ment on the bus,’’ as well as various complaints from
parents. Those concerns, as well as the defendant’s
experience with the plaintiff during the prior school
year and the plaintiff’s refusal to follow the directive
not to file written reports on John Doe, collectively
gave rise to ‘‘a more serious concern’’ about her fitness
as a bus driver. Levy acknowledged in her deposition
that she simply informed Kulick of that concern; she
did not ask him to look into the merits thereof. Levy
also stated that, in her tenure both as assistant superin-
tendent and superintendent of schools for the defen-
dant, she did not recall making any other requests to
First Student to remove a bus driver.
   On December 1, 2011, the plaintiff attended a meeting
of the committee. The minutes of that meeting indicate
that, during the public comment session, the plaintiff
‘‘noted that she lives in Ivoryton10 and is a bus driver
for First Student. She complained that she was let go
from driving for Chester, and now in Essex. She feels
that she has been treated unfairly and asked the [c]om-
mittee to review her case and reinstate her.’’ (Footnote
added.) The plaintiff explained that she ‘‘went to see if
they can look into [the] allegations against me and if
they can do an actual investigation . . . . I went there
looking for [the committee to] please look into this;
I’m doing my due diligence, I’m abiding by state laws,
federal laws, school district laws.’’ When she concluded,
Committee Chair Linda Hall thanked the plaintiff for
her comments and stated that those comments ‘‘will be
looked into.’’
   Levy was in attendance at the committee’s December
1, 2011 meeting. The next day, she contacted Kulick
and requested that the plaintiff be removed from all
routes with the defendant, including her kindergarten
run in Essex. The plaintiff subsequently received a letter
from Kulick informing her that the defendant had
‘‘requested that you no longer drive home to school
routes. This is in part due to your inappropriate behav-
ior at [the committee] meeting, and primarily for hand-
ing out presents and candy to student passengers. Both
of these behaviors are unacceptable, by First Student
standards. Rather than termination, due to a good and
safe driving history, you are being transferred to the
Clinton District, with the clear understanding that these
behaviors will not be repeated. This is to be considered
your final written warning. Any further student manage-
ment violations, or violation of any other company pol-
icy, at any time in the future, will be considered cause
for immediate termination . . . .’’
  The plaintiff thereafter telephoned Hall on approxi-
mately three occasions to inquire whether the commit-
tee had reviewed the concerns she raised at the
December 1, 2011 meeting. When Hall returned the
plaintiff’s call, she informed the plaintiff that the com-
mittee ‘‘still hadn’t had a special meeting yet’’ to address
those concerns.
   On February 28, 2012, the plaintiff again attended a
meeting of the committee. Before that meeting began,
Hall approached the plaintiff and informed her that
‘‘there was nothing [the committee] could do’’ and that
she would be hearing from the defendant’s attorney.
The minutes of that meeting provide in relevant part:
‘‘Public Comment—[The plaintiff] from Ivoryton spoke
regarding her concern over safety for students on the
buses. She said she has removed her own child from
the bus due to fears for their safety. She also again
voiced her displeasure over no longer being allowed to
drive a bus in the district due to disciplinary action
against her by First Student.’’ The next day, Levy con-
tacted Kulick and informed him that the plaintiff again
had appeared at a committee meeting to voice her dis-
pleasure ‘‘with the employment situation.’’11 An upset
Kulick then telephoned the plaintiff and notified her
that First Student was terminating her employment due
to her appearance at the committee meeting. After calm-
ing down, Kulick telephoned the plaintiff again later
that day and asked her to report to work in Clinton.
The plaintiff complied, and thereafter continued her
employment with First Student.
   One week later, the defendant’s legal counsel con-
tacted the plaintiff by letter dated March 7, 2012. That
letter stated in relevant part: ‘‘It recently has come to
my attention that you have been contacting [Hall] and
the [defendant’s] [a]dministration on a regular and per-
sistent basis regarding the status of your employment
as a bus driver. Please be advised the Chester, Deep
River, Essex, and [defendant’s] Boards of Education
are not your employers. Rather, you are employed by
First Student. Hence, any inquiries or concerns with
respect to your employment with First Student should
be directed to the attention of First Student and not
the members of the Chester, Deep River, Essex, or
[defendant’s] Boards of Education or their agents. To
that end, please cease and desist from any such future
regular and persistent communication in this regard.’’
   The plaintiff continued her employment with First
Student after being reassigned to routes in Clinton.
Sometime between January and April, 2012, a student
on one of her Clinton routes filed a complaint against
the plaintiff, alleging favoritism. Although she was not
disciplined by First Student, the plaintiff testified that
she voluntarily resigned from that route. In April, 2012,
the plaintiff voluntarily quit her employment by submit-
ting a resignation letter to First Student.12 In her deposi-
tion testimony, the plaintiff testified that she resigned
due to her own concerns about her ability to properly
comply with First Student policies.13
   This civil action followed. The plaintiff’s operative
complaint contains two counts. The first count alleges
wrongful discipline and discharge on the part of the
defendant in violation of § 31-51q. The second count
alleges that the defendant tortiously interfered with her
contractual employment relationship with First Stu-
dent. Following discovery, the defendant moved for
summary judgment on both counts, which the court
granted. This appeal followed.
   Before considering the particular claims advanced
by the plaintiff in this appeal, we note that ‘‘[o]ur stan-
dard of review governing a court’s grant of summary
judgment is well established. Summary judgment is
appropriate when the pleadings, affidavits and any
other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. . . . As the
court’s decision on a motion for summary judgment is
a legal determination, our review on appeal is plenary.
. . . Because litigants ordinarily have a constitutional
right to have issues of fact decided by the finder of
fact, the party moving for summary judgment is held
to a strict standard. [The moving party] must make a
showing that it is quite clear what the truth is, and that
excludes any real doubt as to the existence of any
genuine issue of material fact. . . . A material fact is
a fact that will make a difference in the result of the
case. . . . [T]he burden of showing the nonexistence
of any material fact is on the party seeking summary
judgment . . . . It is not enough for the moving party
merely to assert the absence of any disputed factual
issue; the moving party is required to bring forward
. . . evidentiary facts, or substantial evidence outside
the pleadings to show the absence of any material dis-
pute. . . . The party opposing summary judgment
must present a factual predicate for his argument to
raise a genuine issue of fact. . . . Once raised, if it is
not conclusively refuted by the moving party, a genuine
issue of fact exists, and summary judgment is inappro-
priate. The court is required to view the facts presented
in a motion for summary judgment in the light most
favorable to the party opposing the motion. . . .
[I]ssue-finding, rather than issue-determination, is the
key to the procedure. . . . [T]he trial court does not
sit as the trier of fact when ruling on a motion for
summary judgment. . . . [I]ts function is not to decide
issues of material fact, but rather to determine whether
any such issues exist.’’ (Citations omitted; internal quo-
tation marks omitted.) Vollemans v. Wallingford, 103
Conn. App. 188, 192–93, 928 A.2d 586 (2007), aff’d, 289
Conn. 57, 956 A.2d 579 (2008). ‘‘The test is whether the
party moving for summary judgment would be entitled
to a directed verdict on the same facts.’’ (Internal quota-
tion marks omitted.) SS-II, LLC v. Bridge Street Associ-
ates, 293 Conn. 287, 294, 977 A.2d 189 (2009).
                             I
  The plaintiff contends that the court improperly con-
cluded that no genuine issue of material fact exists as
to whether the defendant was her employer for pur-
poses of analyzing her wrongful discipline and dis-
charge claim under § 31-51q. In her principal appellate
brief, the plaintiff concedes that ‘‘[s]he was directly
employed by First Student.’’ She nevertheless submits
that application of § 31-51q to the facts of this case
compels the conclusion that the defendant also was her
employer. We disagree.
   The proper interpretation of § 31-51q presents a ques-
tion of statutory construction, over which our review
is plenary. Plato Associates, LLC v. Environmental
Compliance Services, Inc., 298 Conn. 852, 862, 9 A.3d
698 (2010). ‘‘The principles that govern statutory con-
struction are well established. When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning . . . [General Statutes]
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Citation
omitted; internal quotation marks omitted.) Francis v.
Fonfara, 303 Conn. 292, 297, 33 A.3d 185 (2012).
   We thus begin our analysis with the text of the statute.
Section 31-51q provides: ‘‘Any employer, including the
state and any instrumentality or political subdivision
thereof, who subjects any employee to discipline or
discharge on account of the exercise by such employee
of rights guaranteed by the first amendment to the
United States Constitution or section 3, 4 or 14 of article
first of the Constitution of the state, provided such
activity does not substantially or materially interfere
with the employee’s bona fide job performance or the
working relationship between the employee and the
employer, shall be liable to such employee for damages
caused by such discipline or discharge, including puni-
tive damages, and for reasonable attorney’s fees as part
of the costs of any such action for damages. If the court
determines that such action for damages was brought
without substantial justification, the court may award
costs and reasonable attorney’s fees to the employer.’’
As this court has recognized, ‘‘an employer-employee
relationship is required to establish standing’’ thereun-
der. Young v. Bridgeport, 135 Conn. App. 699, 706, 42
A.3d 514 (2012). Nevertheless, the term ‘‘employer’’ is
not defined by that statute.
   ‘‘It is a cardinal rule of statutory construction that
statutory words and phrases are to be given their ordi-
nary meaning in accordance with the commonly
approved usage of the language. See General Statutes
§ 1-1 (a) (‘[i]n the construction of the statutes, words
and phrases shall be construed according to the com-
monly approved usage of the language’). As our
Supreme Court held almost one century ago, ‘[t]he
words of a statute are to be interpreted in their natural
and usual meaning unless the context indicates that a
different meaning was intended. By our statute words
and phrases are to be construed according to the com-
monly plain usage of language.’ Brown v. New Haven
Taxicab Co., 92 Conn. 252, 254, 102 A. 573 (1917); accord
State v. Grullon, 212 Conn. 195, 200, 562 A.2d 481 (1989)
(words of statute to be given their ordinary meaning
unless context dictates otherwise); Caldor, Inc. v. Hef-
fernan, 183 Conn. 566, 570, 440 A.2d 767 (1981) (statu-
tory term must be ‘interpreted in its natural and usual
meaning unless the context indicates that a different
one was intended’); Gural v. Fazzino, 45 Conn. App.
586, 588, 696 A.2d 1307 (1997) (in interpreting language
of statute, words must be given plain and ordinary
meaning and natural and usual sense). ‘To ascertain
the commonly approved usage of a word, we look to
the dictionary definition of the term.’ . . . Stone-Krete
Construction, Inc. v. Eder, 280 Conn. 672, 678, 911
A.2d 300 (2006); see also Hartford/Windsor Healthcare
Properties, LLC v. Hartford, 298 Conn. 191, 200–201,
3 A.3d 56 (2010) (appropriate to look to common under-
standing of term as expressed in dictionary if statute
does not sufficiently define term).’’ Lane v. Commis-
sioner of Environmental Protection, 136 Conn. App.
135, 148, 43 A.3d 821 (2012), aff’d, 314 Conn. 1, 100 A.3d
384 (2014).
  In its memorandum of decision, the court did pre-
cisely that, noting that the term ‘‘employer’’ is defined
as ‘‘[o]ne who employs the services of others; one for
whom employees work and who pays their wages or
salaries.’’ (Internal quotation marks omitted.) Recourse
to various dictionaries confirms the accuracy of that
ordinary meaning. See, e.g., Black’s Law Dictionary (9th
Ed. 2009) p. 604 (defining ‘‘employer’’ as ‘‘[a] person
who controls and directs a worker under an express
or implied contract of hire and who pays the worker’s
salary or wages’’); Webster’s Third New International
Dictionary (2002) p. 743 (defining ‘‘employer’’ in rele-
vant part as ‘‘the owner of an enterprise . . . that
employs personnel for wages or salaries’’); Random
House Webster’s Unabridged Dictionary (2d Ed. 2001)
p. 638 (defining ‘‘employer’’ as ‘‘a person or business
that employs one or more people, esp. for wages or
salaries’’); American Heritage Dictionary (2d College
Ed. 1985) p. 428 (defining ‘‘employer’’ as ‘‘a person or
concern that employs persons for wages or salary’’).
    The definition applied by the court is consistent with
that set forth in several related statutes in title 31, chap-
ter 557, part II of the General Statutes, all of which
pertain to regulations concerning the protection of
employees, and which specifically define ‘‘employer’’
as ‘‘a person engaged in business who has employees
. . . .’’ See General Statutes §§ 31-40c (a) (2); 31-40j
(2); 31-40q (a) (2); 31-40t (a) (2); and 31-51m (a) (2);
see also General Statutes §§ 31-51r (a) (1) (‘‘‘[e]mployer’
means any person engaged in business who has twenty-
six or more employees’’) and 31-51tt (a) (2)
(‘‘‘[e]mployer’ means any person engaged in business
who has one or more employees’’). It is a well estab-
lished canon of statutory construction that ‘‘[a]n identi-
cal term used in [statutory provisions] pertaining to the
same subject matter should not be read to have differing
meanings unless there is some indication from the legis-
lature that it intended such a result.’’ (Internal quotation
marks omitted.) State v. Reynolds, 264 Conn. 1, 78, 836
A.2d 224 (2003), cert. denied, 541 U.S. 908, 124 S. Ct.
1614, 158 L. Ed. 2d 254 (2004). There is no indication
that the legislature intended the term ‘‘employer,’’ as it
is used in § 31-51q, to have a meaning different from
its ordinary usage, as embodied in the aforementioned
statutes. When the legislature wants to depart from that
ordinary meaning, it certainly knows how to do so. See,
e.g., General Statutes § 31-51kk (4) (defining
‘‘employer’’ as ‘‘a person engaged in any activity, enter-
prise or business who employs seventy-five or more
employees, and includes any person who acts, directly
or indirectly, in the interest of an employer to any of
the employees of such employer and any successor in
interest of an employer, but shall not include the state,
a municipality, a local or regional board of education,
or a private or parochial elementary or secondary
school’’).
  In this case, the plaintiff admits that she was directly
employed by First Student—indeed, the second count
of her complaint alleges that the defendant tortiously
interfered with her contractual employment relation-
ship with First Student. The plaintiff also admits that
she was paid by First Student; that her hours of employ-
ment and bus route assignments were set by First Stu-
dent; and that her supervisor was Kulick, a contract
manager for First Student. The plaintiff likewise does
not dispute that she never received a paycheck, tax
forms, health insurance or other benefits from the
defendant. She further has not alleged that she was
the defendant’s employee under an express or implied
contract of hire. Accordingly, under the commonly
approved usage of the term, the defendant plainly does
not qualify as the plaintiff’s employer.
   Nonetheless, because the defendant exercised its
right under the contract to communicate its concerns
to First Student regarding the plaintiff’s performance,
and ultimately requested the discontinuation of her ser-
vices on certain routes, the plaintiff submits that it is
reasonable to construe § 31-51q as conferring employer
status on the defendant. We disagree with that strained
reading of the term ‘‘employer,’’ which suggests that
whenever two parties contract for certain services, the
customer also becomes the employer of the vendor’s
employees that perform services therefor. The legisla-
ture could not have intended such an absurd result.14
See State v. Spears, 234 Conn. 78, 92, 662 A.2d 80 (princi-
ples of statutory construction require that we not con-
strue a statute in a manner that will lead to absurd
consequences or bizarre results), cert. denied, 516 U.S.
1009, 116 S. Ct. 565, 133 L. Ed. 2d 490 (1995). Moreover,
as evidenced by other statutory provisions in which it
has carved out a more expansive definition of the term
‘‘employer’’; see, e.g., General Statutes § 31-51kk (4);
we presume that if the legislature intended § 31-51q to
encompass such a scenario, it would have said so. See
Lucarelli v. State, 16 Conn. App. 65, 70, 546 A.2d 940
(1988) (‘‘[c]ourts must interpret statutes as they are
written . . . and cannot, by judicial construction, read
into them provisions which are not clearly stated’’ [cita-
tion omitted]).
  We conclude that the term ‘‘employer,’’ as it is used
in § 31-51q and as applied to the facts of this case, is not
susceptible to more than one reasonable interpretation.
The court properly construed that statute in determin-
ing that there was no genuine issue of material fact as
to whether an employer-employee relationship existed
between the parties, a necessary prerequisite to an
action under § 31-51q.15 See Young v. Bridgeport, supra,
135 Conn. App. 706. For that reason, summary judgment
properly was rendered in favor of the defendant on the
first count of the plaintiff’s complaint.
                             II
  The plaintiff also claims that the court improperly
determined that no genuine issue of material fact exists
as to whether the defendant tortiously interfered with
her contractual employment relationship with First Stu-
dent. We do not agree.
   ‘‘A claim for tortious interference with contractual
relations requires the plaintiff to establish (1) the exis-
tence of a contractual or beneficial relationship, (2)
the defendants’ knowledge of that relationship, (3) the
defendants’ intent to interfere with the relationship, (4)
the interference was tortious, and (5) a loss suffered
by the plaintiff was caused by the defendants’ tortious
conduct.’’ (Internal quotation marks omitted.) Appleton
v. Board of Education, 254 Conn. 205, 212–13, 757 A.2d
1059 (2000). ‘‘The plaintiff must satisfy [her] burden of
proving each and every element of the claim.’’ Loiselle
v. Browning & Browning Real Estate, LLC, 147 Conn.
App. 246, 259–60, 83 A.3d 608 (2013). In its answer to
the operative complaint, the defendant admitted that,
at all relevant times, it had actual knowledge of the
plaintiff’s employment relationship with First Student.
The record further indicates that the defendant exer-
cised its right under the contract to request that First
Student ‘‘discontinue the utilization . . . of operators
considered unsatisfactory by the Superintendent of
Schools . . . .’’ We therefore focus our analysis on
whether the communication of those requests was tor-
tious in nature.
   As our Supreme Court has explained, while it ‘‘has
long recognized a cause of action for tortious interfer-
ence with contract rights or other business relations
. . . [n]ot every act that disturbs a contract or business
expectancy is actionable.’’ (Citations omitted.) Blake v.
Levy, 191 Conn. 257, 260, 464 A.2d 52 (1983). ‘‘[A] claim
is made out [only] when interference resulting in injury
to another is wrongful by some measure beyond the fact
of the interference itself.’’ (Internal quotation marks
omitted.) Id., 262. Accordingly, ‘‘[f]or a plaintiff success-
fully to prosecute such an action it must prove that the
defendant’s conduct was in fact tortious. This element
may be satisfied by proof that the defendant was guilty
of fraud, misrepresentation, intimidation or molestation
. . . or that the defendant acted maliciously. . . . [A]n
action for intentional interference with business rela-
tions . . . requires the plaintiff to plead and prove at
least some improper motive or improper means. . . .
The plaintiff in a tortious interference claim must dem-
onstrate malice on the part of the defendant, not in the
sense of ill will, but intentional interference without
justification.’’ (Citations omitted; emphasis added;
internal quotation marks omitted.) Daley v. Aetna
Life & Casualty Co., 249 Conn. 766, 805–806, 734 A.2d
112 (1999).
   In Blake v. Levy, supra, 191 Conn. 257, our Supreme
Court expressly rejected a claim that, in actions alleging
tortious interference, the defendant bears the burden
of proving some justification. As it stated: ‘‘[T]his
approach incorrectly relegates the central determina-
tion of whether the defendant’s behavior was improper
to an affirmative defense. In an action for intentional
interference with business relations we think the better
reasoned approach requires the plaintiff to plead and
prove at least some improper motive or improper
means.’’ Id., 262. For that reason, under Connecticut
law, ‘‘the employee bears the burden of alleging and
proving lack of justification’’ on the part of the defen-
dant. (Internal quotation marks omitted.) Daley v.
Aetna Life & Casualty Co., supra, 249 Conn. 806.
   Our inquiry into whether the defendant tortiously
interfered with the plaintiff’s employment relationship
without justification is aided by 4 Restatement (Sec-
ond), Torts § 767 (1979), which delineates certain fac-
tors relevant thereto, namely: ‘‘(a) the nature of the
actor’s conduct, (b) the actor’s motive, (c) the interests
of the other with which the actor’s conduct interferes,
(d) the interests sought to be advanced by the actor,
(e) the social interests in protecting the freedom of
action of the actor and the contractual interests of the
other, (f) the proximity or remoteness of the actor’s
conduct to the interference and (g) the relations
between the parties.’’ See Blake v. Levy, supra, 191
Conn. 263 n.3; Reyes v. Chetta, 143 Conn. App. 758,
764, 71 A.3d 1255 (2013). Certain factors are closely
interwoven with other enumerated factors, and thus
‘‘cannot be easily separated.’’ 4 Restatement (Second),
supra, § 767, comment (d), p. 33.
   The present case is unique, in that the communica-
tions by the defendant to First Student were made as
part of the exercise of a contractual right to express
dissatisfaction to First Student regarding its employee
and, ultimately, request the removal thereof. This is,
thus, the atypical case in which the actor’s conduct
arises in the context of a contractual relationship
between the actor and the plaintiff’s employer. In con-
sidering both the actor’s motive and the interests in
protecting the actor’s freedom of action, we note the
significant societal interests here implicated. This case
concerns the transportation of children to and from
school on a daily basis, a quintessential matter of public
safety. Society demands no less than the utmost atten-
tion and diligence on the part of public institutions, like
the defendant, to properly care for those young citizens
in their custody. First Student, in turn, has an interest
in maintaining good business relations with customers
such as the defendant. First Student also has an interest
in obtaining feedback when one of its clients believes
that its employees are not performing in a satisfactory
manner. By contrast, the plaintiff’s contractual interest
simply was to continue her employment with First Stu-
dent. It is undisputed that, subsequent to the defen-
dant’s communications with her employer, and its
ultimate request that the plaintiff no longer drive routes
for its schools, the plaintiff’s employment continued
with First Student. The plaintiff’s employment was nei-
ther terminated nor suspended; she merely was reas-
signed to routes in another municipality and, ultimately,
resigned her employment.
   The defendant maintains that the affidavits, deposi-
tion transcripts and other proof submitted demonstrate
that its communications with First Student were justi-
fied. Apart from the exclusive prerogative of its superin-
tendent of schools to demand that First Student
‘‘discontinue the utilization under this contract of opera-
tors considered unsatisfactory’’ thereby, it remains that
those communications were predicated on complaints
from parents of the students it serves regarding the
plaintiff’s conduct as a bus driver. The defendant sub-
mits, and the plaintiff does not dispute, that it received
complaints that the plaintiff (1) alienated a special edu-
cation student when assigning seats on her bus, (2)
retaliated against another student with a disability, (3)
was observed screaming at students on her bus, (4)
provided candy to students without their parents’ per-
mission, and (5) inquired about providing Christmas
gifts to certain parents. It also is undisputed that the
plaintiff’s conduct with respect to John Doe caused
multiple students to become distraught and require
counseling with school officials. On another occasion,
the plaintiff, while driving students home from Chester
Elementary School, may have imperiled the health of
a student with a known medical issue by turning the
bus around and returning to the school.
   The plaintiff’s allegation of improper motive on the
part of the defendant further is undermined by the
undisputed fact that when Levy requested the plaintiff’s
removal from the Chester Elementary School route dur-
ing the 2010–2011 school year, she did not request her
removal from her kindergarten run in Essex, which the
plaintiff continued to drive for the remainder of the
school year. Similarly, when Levy requested the plain-
tiff’s removal from the Essex Elementary School route
in November of the 2011–2012 school year, she did not
request her removal from a kindergarten run in Essex.
Rather, the plaintiff continued to drive her kindergarten
run with the defendant until December, 2011, at which
time the plaintiff, contrary to the admonitions of her
employer, appeared at the committee meeting and
requested an investigation into Levy’s decision to exer-
cise the defendant’s contractual right to remove her
from the elementary school route.
   Our appellate courts have affirmed decisions granting
summary judgment or directing a verdict on claims
alleging tortious interference with an employment con-
tract when the evidence was insufficient to support a
finding that the defendant engaged in intentional and
wrongful conduct without justification. See, e.g., Daley
v. Aetna Life & Casualty Co., supra, 249 Conn. 807–808
(court properly directed verdict on tortious interference
claim when evidence substantiated ‘‘legitimate justifica-
tion for the adverse employment action’’ and defen-
dant’s actions ‘‘can be justified . . . as a matter of
employer prerogative’’); Kakadelis v. DeFabritis, 191
Conn. 276, 280, 464 A.2d 57 (1983) (summary judgment
proper when ‘‘[t]he affidavits which are the basis for
the summary judgment . . . indicate no wrongful con-
duct on the part of either defendant’’); Downes-Pat-
terson Corp. v. First National Supermarkets, Inc., 64
Conn. App. 417, 430, 780 A.2d 967 (court properly set
aside verdict when ‘‘the evidence submitted by the
plaintiffs to prove the defendant’s tortious interference
. . . was lacking’’), cert. granted, 258 Conn. 917, 782
A.2d 1242 (2001) (appeal dismissed June 25, 2002); PAR
Painting, Inc. v. Greenhorne & O’Mara, Inc., 61 Conn.
App. 317, 326, 763 A.2d 1078 (court properly set aside
verdict when evidence insufficient ‘‘to show that the
defendants acted with improper motive, an essential
element of proving tortious interference with a business
relationship’’), cert. denied, 255 Conn. 951, 770 A.2d 31
(2001); Rotophone, Inc. v. Danbury Hospital, 13 Conn.
App. 230, 235, 535 A.2d 830 (1988) (summary judgment
proper because ‘‘the plaintiffs failed to demonstrate in
their affidavits or evidence that there was a genuine
issue of material fact to be decided or that, as a matter
of law, the defendant had used any improper means
or motive’’).
   The plaintiff’s action in the present case suffers a
similar infirmity. As in Daley v. Aetna Life & Casualty
Co., supra, 249 Conn. 807, the defendant’s communica-
tions to First Student regarding the plaintiff’s conduct
were justified as a matter of employer prerogative. First
Student chose to enter into a contract with the defen-
dant that afforded the defendant the right to inform
First Student whenever the performance of one of its
bus drivers was deemed unsatisfactory by the defen-
dant’s schools superintendent. The scope of that con-
tractual right conferred on the defendant is sweeping,
as it permits the defendant to demand the removal of
bus drivers ‘‘considered unsatisfactory by the Superin-
tendent of Schools . . . .’’ The broad nature of that
contractual right is understandable in light of the signifi-
cant societal interests already addressed in this deci-
sion, and furnishes a legitimate justification for the
defendant’s communications to First Student.
   In her operative complaint, the plaintiff alleged that
the defendant provided an ‘‘explicit direction’’ to First
Student to threaten ‘‘disciplinary action, including ter-
mination’’ against the plaintiff. In opposing the motion
for summary judgment, the plaintiff has provided no
evidence to substantiate that allegation. Rather, the affi-
davits, deposition transcripts and other proof submitted
establish merely that the defendant informed First Stu-
dent of its concerns regarding the plaintiff’s unsatisfac-
tory performance. As Levy stated during her deposition
testimony, although the defendant possessed a contrac-
tual right ‘‘to say that it’s not working, and we would
like to have [a] driver removed,’’ that ‘‘is in no way
saying that [the driver] would be reprimanded or lose
their job in any way whatsoever because First Student
has other districts that they drive for.’’ Furthermore,
the record before us indicates that Levy simply articu-
lated the defendant’s dissatisfaction with the plaintiff’s
performance as a bus driver; she did not discuss any
action that First Student should take with respect to
the plaintiff’s employment apart from her removal from
routes with the defendant. As Levy admitted in her
deposition, ‘‘that certainly [would not] be my place to
do so.’’
   In the context of tortious interference claims, ‘‘[c]on-
clusory allegations of improper motivation are not suffi-
cient . . . .’’ Metcoff v. Lebovics, 123 Conn. App. 512,
523, 2 A.3d 942 (2010). The affidavits, deposition tran-
scripts and other proof submitted demonstrate that the
defendant possessed a legitimate justification for its
communications with First Student regarding the plain-
tiff’s conduct. It was concerned about the plaintiff’s
fitness as a bus driver due to, inter alia, multiple issues
involving special education students, numerous com-
plaints from parents on a variety of issues, the plaintiff’s
conduct in screaming at children on her bus, the fact
that some students on her bus required counseling after
becoming distraught over the plaintiff’s employment
status, and the plaintiff’s refusal to comply with the
team’s request to make verbal, rather than written,
reports of incidents involving a special education stu-
dent. Moreover, the decision to communicate such con-
cerns—as well as the exercise of the contractual right
of removal from routes—remained the exclusive pre-
rogative of the defendant under the contract.
  Construing the record before us in a light most favor-
able thereto, the plaintiff cannot establish that the
defendant’s communications with First Student consti-
tuted ‘‘intentional interference without justification.’’
(Internal quotation marks omitted.) Daley v. Aetna
Life & Casualty Co., supra, 249 Conn. 806. We therefore
agree with the court that no genuine issue of material
fact exists as to whether the defendant’s communica-
tions with First Student were tortious in nature.16
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In her original complaint, the plaintiff also named First Student, Inc.,
and First Student Management, LLC, as defendants. Following a settlement,
the action against those entities was withdrawn, and they are not parties
to this appeal. We therefore refer in this opinion to Regional School District
4 as the defendant.
   2
     Kulick subsequently received a written request from Ruth I. Levy, the
defendant’s superintendent of schools, asking that the plaintiff ‘‘be removed
from [her route] in Chester due to ‘unsatisfactory performance of bus driving
duties,’ per the contract between [the defendant] and First Student.’’ Levy
did not request the plaintiff’s removal from her kindergarten run in Essex,
which the plaintiff continued to drive without incident during the 2010–2011
school year.
   3
     In her deposition testimony, Joanne Beekley, the principal of Essex
Elementary School, averred that at least one-half dozen parents contacted
the school in the fall of 2011 regarding John Doe’s behavior on the plaintiff’s
bus route.
   4
     The guardian believed that the plaintiff’s written reports were retaliatory
against the child due to their frequency. Beekley testified at her deposition
that she believed ‘‘the reports were accurate of what was happening on the
bus but detrimental to trying to solve the problem.’’
   5
     Beekley testified that she spoke with John Doe’s guardian ‘‘[o]n a weekly
basis, minimum.’’ She and the team ‘‘had a scheduled meeting on a weekly
basis, and [they] would call in between with issues.’’
   6
     Some students on the plaintiff’s bus route were ‘‘concerned and worried’’
that the plaintiff ‘‘was going to be fired from her job because of John Doe
. . . .’’ As a result, those students wrote letters and met with school counsel-
ors because they ‘‘felt they needed to help’’ her. Beekley testified at her
deposition that she ‘‘felt it was an unsafe situation for students to be part
of, emotionally.’’
   7
     Beekley received complaints from three parents about the plaintiff pro-
viding candy to their children without the parents’ permission.
   8
     Beekley received a complaint from a parent who was ‘‘upset’’ and ‘‘con-
cerned’’ about the plaintiff’s inquiry regarding Christmas gifts.
   9
     The plaintiff thereafter continued to drive a kindergarten run in Essex.
   10
      Ivoryton is a village in Connecticut. The villages of Ivoryton, Essex
and Centerbrook together constitute the municipality of Essex. See http://
www.essexhistory.org/history-of-essex-ct.htm (last visited July 1, 2015).
   11
      As Levy recounted during her deposition testimony:
   ‘‘[The Plaintiff’s Attorney]: Did you speak to [Kulick] after the February
28, 2012 [committee] meeting about [the plaintiff] attending the meeting?
   ‘‘[Levy]: I did once again let him know that she attended the meeting and
was still uncomfortable with the employment situation.
   ‘‘[The Plaintiff’s Attorney]: What did [Kulick] say?
   ‘‘[Levy]: That he would handle it [as] her supervisor.
   ‘‘[The Plaintiff’s Attorney]: And did you discuss with him any action that
should or would be taken with respect to [the plaintiff] because of her
attendance at that meeting?
   ‘‘[Levy]: No. And that wouldn’t certainly be my place to do so.
   ‘‘[The Plaintiff’s Attorney]: Why did you feel obligated to call [Kulick]
about her attendance at the meeting?
   ‘‘[Levy]: Simply to just let him know that his employee was unhappy and
maybe he can address that with her.’’
   12
      The following colloquy transpired during the plaintiff’s deposition:
   ‘‘[The Defendant’s Attorney]: And so you just quit?
   ‘‘[The Plaintiff]: Yes.
   ‘‘[The Defendant’s Attorney]: Voluntarily?
   ‘‘[The Plaintiff]: Correct.’’
   13
      The plaintiff testified: ‘‘By April [of 2012], they are asking me to assign
seats or to write up a student, and it just got to the point where I couldn’t
do my job anymore because I never knew what was right or what was
wrong. And I was just, like, I’m just going to get fired at some point because
someone is going to be unhappy with what I do. So, I just couldn’t do the
job anymore. And I didn’t feel like I could do it correctly anymore. . . . If
they told me to assign seats, I would say, well, I was told it was illegal, and
they would look at me like I had eight heads. Or if they told me that they
need me to write up a student, I would be, like, well, I’m not sure what to
you have to report incidents on the bus. So, I would talk to Madeline [Tucker,
a First Student employee who supervised the plaintiff’s work in Clinton]
about my concerns, and she’s, like, well, you have to, that’s part of First
Student; you know what the rules are.’’
   14
      It is not hard to imagine a scenario in which an employee, under the
plaintiff’s proposed construction of § 31-51q, is subject to countless employ-
ers. As but one example, consider the employee who is employed by a
residential landscaping company that contracts to mow dozens of lawns on
a weekly basis.
   15
      Because we conclude that no genuine issue of material fact exists as
to whether the defendant was the plaintiff’s employer under § 31-51q, we
need not consider whether such an issue exists as to whether the plaintiff
engaged in constitutionally protected speech.
   16
      In moving for summary judgment, the defendant also argued that no
genuine issue of material fact exists as to whether its communications with
First Student affected the plaintiff’s employment status. ‘‘Unlike other torts
in which liability gives rise to nominal damages even in the absence of proof
of actual loss . . . it is an essential element of the tort of unlawful interfer-
ence with business relations that the plaintiff suffers actual loss. . . . There-
fore, in order to survive a motion for summary judgment the plaintiff must
allege an actual loss resulting from the improper interference with her
contract.’’ (Citation omitted; internal quotation marks omitted.) Appleton v.
Board of Education, supra, 254 Conn. 213. Because we conclude that no
genuine issue of material fact exists as to whether the defendant’s communi-
cations with First Student were tortious, we need not consider the question
of whether those communications caused the plaintiff to suffer an actual loss.